Mr. Justice Kobe
delivered the opinion of the Court:
Appeal from a decision of the Patent Office denying the appellant, William Beall Gray, certain claims covering an earthenware pipe or conduit having formed on its inside opposite sides parallel ribs with notches therein. These notches are designed to receive the supporting fingers of a frame which carries a saddle for supporting a pipe. Claims 1 and 8. sufficiently illustrate the alleged invention, and are here reproduced :
“1. A conduit of the character specified, having a pair of longitudinally extending, approximately parallel, internal integral ribs, the upper faces of the said ribs being in approximately the same plane, and the inner faces being approximately vertical and parallel, said ribs having registering notches in their upper faces, and the notches being arranged in series of two.”
“8. A conduit of the character specified, having a pair of oppositely arranged longititudinally extending internal ribs *17below the longitudinal center of the conduit, the upper faces of the ribs being in approximately the same plane and each of the said upper faces having means for engagement by the supporting finger of a pipe supporting cradle for preventing movement of the said fingers longitudinally of the conduit, the said means being arranged in spaced relation and in pairs on each rib, and the means of one rib registering with the means of the other rib.”
The one material difference between appellant’s structure and that disclosed in the patent to Bannon, No. 660,286 (October 23, 1900), is that the side ribs are notched, while in the Bannon structure they are not. We fully agree with the Patent Office that the purpose of these notches being to hold the saddle supporting frame in position, it involved no invention to jDrovide them. As suggested by the Examiners in .Chief, “notching a support to anchor anything supported thereon is an everyday construction.”
The decision is affirmed. Affirmed.